Title: List of French Distressed Persons, [1793]
From: Hamilton, Alexander
To: 



[Philadelphia, 1793]



  1
  Madame Le Grand with two Children lives near the little Market at the house of Mr. Peter French Hatter in the greatest Indigence


  2
  Madame Gauvin second street North No. 83 with three Children equally destitute


  3
  Madame Demarie blind with a daughter who is a widow and a little Child No. 19 Cedar Street in dreadful distress



  4
  Madame Noel 7 Children and an orphan of whom she took charge. Mulbery Street No 223—has not yet experienced so great extremity as the former but is at present without money and owes 26 Dollars


  5
  Madame Robard with 4 Children Madame Benoit with two, both in the greatest indigence. Their residence at present unknown.



Subscriptions for the Relief of the foregoing persons—viz

Mary Morris.—10 dollars
Eliza Hamilton—20 dollars
Th Cazenove—Ten dollars
Susan Kean 5 Dols.
Cash—10 dollars
Dl: Huger 5 Dollars 50
Ann H Livingston 3 dollars
D Stewart. Five dollars
paid L Knox Ten Dollars
pd. Wm. Smith—five Dollars
pd T Dalton five Dollars
pd. J Williams five Dollars.
pd. Cash 5 Dollars
pd. H. Breck ten Dollars
pd. R. Izard Five Dollars. 50
pd. C. Lagarinne five Dollars—50
pd YZ—fifteen Dollars
paid—Cash—5 Dollars
Paid—Eliza. Powell 10 Dollars
Paid—TF.—8 dollars 46
paid Eliza. Cabot 5 Dollars—RK
R King 5 Dollars—paid. RK
O. Ellsworth 5 dolls—paid RK
P Butler 5 Dol—paid R⟨K⟩
M. Coxe 3 dollars paid
J Whitesides 5 Drs
John Guest jun 10 doll
Mrs. Nixon—8
Mr. Ross—5
Mrs. Livingston—5

 